Title: From Thomas Jefferson to George Jefferson, 25 July 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello July 25. 99.

Your’s of the 14th. is at hand, as are also the 12. bottles of Center. Faris lost the lampblack, which however was not important as I got a supply from mr Higginbotham. on the 18th. inst. I drew on you for 50/6 in favor of John Peyton, & yesterday for £18.16.9 equal to 62. D 79 in favor of Moran or order at 3. days sight. it escaped me at the proper date (July 1) to desire you to pay Darmsdat’s bill of £31—4 =104. D. for the fish. be pleased to do it now. I now inclose you the manifest for the hhd. of tobo No. 7. which completes the whole. considering the present prices, I rather think I shall keep my tobo. on hand till Octob. that I may then get the price of old tobo for it at N.Y. or Philadelphia. this will make 2. or 3. dollars pr. C […]. I am with great esteem Dear Sir
Yours affectionately

Th: Jefferson

